 



Exhibit 10.2
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
effective as of the 31st day of December, 2007, between UTi Services, Inc., a
California corporation (the “Company”), and Roger I. MacFarlane (“Executive”).
This Agreement amends and restates in all respects the Amended and Restated
Employment Agreement dated as of March 19, 2007 between the Company and
Executive (the “Prior Agreement”).
     In consideration of the promises and covenants set forth below, the parties
hereto agree as follows:
     1. Employment.
     The Company hereby agrees to employ Executive, and Executive hereby agrees
to accept such employment with the Company, on the terms and conditions set
forth herein. As provided for herein, Executive agrees to also perform services
for UTi Worldwide Inc. (“UTi Worldwide”) and the related group of entities and
companies (UTi Worldwide, the Company and such related group of entities and
companies are collectively referred to herein as the “UTi Group”) without
receiving separate consideration for such services.
     2. Term.
     The initial term of employment of Executive as provided in this Agreement
commenced on the date of the Prior Agreement and ends on January 31, 2010,
unless sooner terminated as hereinafter provided.
     3. Position and Duties.
     Executive shall serve as Chief Executive Officer and a Director of UTi
Worldwide, as well as a member of the Management Board of UTi, and in such other
position or positions as may be reasonably requested by the Company or UTi
Worldwide. Executive also agrees to serve as President of the Company. Executive
shall perform his duties and obligations faithfully and diligently and shall
devote all his business time, attention and efforts exclusively to the business
of the Company, UTi Worldwide and the UTi Group. Executive shall industriously
perform his duties under the supervision of and report to the Boards of
Directors of the Company and UTi Worldwide and shall accept and comply with all
lawful directions from, and all policies applicable to Executive which are
established from time to time by, such Boards of Directors. Executive shall
adhere to the policies and procedures generally applicable to employees of the
Company and the UTi Group.

 



--------------------------------------------------------------------------------



 



     4. Place of Performance.
     In connection with Executive’s employment by the Company and except for
required travel on UTi Group business, Executive shall be based at the Company’s
executive offices, or such other location agreed to by Executive and the
Company.
     5. Compensation and Related Matters.
     (a) Salary. During the term of Executive’s employment hereunder, the
Company shall pay to Executive a salary of $525,000 per annum, subject to
increase (but not decrease) in the sole discretion of the Board of Directors of
the Company. Such salary shall be paid in equal semi-monthly installments (or
such shorter intervals as the Company may elect) and shall accrue from day to
day.
     (b) Performance Bonus; Equity Based Compensation. During the term of
Executive’s employment hereunder, Executive shall be eligible to participate in
any bonus or equity based incentive plans or programs made available to
Executive in accordance with the terms of such plans or programs and as
determined by the UTi Group.
     (c) Vacations. During the term of Executive’s employment hereunder,
Executive shall be entitled to no less than four (4) weeks of vacation in each
fiscal year as established by Company policy, and to compensation with respect
to earned but unused vacation days determined in accordance with the Company’s
vacation policy.
     (d) Expenses. During the term of Executive’s employment hereunder,
Executive shall be entitled to receive reimbursement for reasonable
out-of-pocket travel and other expenses (excluding ordinary commuting expenses)
incurred by Executive in performing Executive’s services hereunder, provided
that:
          (i) Such expenditure qualifies as a proper business expenditure; and
          (ii) Executive furnishes adequate documentary evidence for the
substantiation of such expenditures and Executive complies with applicable
policies with respect to expense reimbursement.
          (iii) Reimbursement will be made as soon as administratively
practicable and in no event later than the last day of the calendar year
following the calendar year in which the expenses were incurred; and
          (iv) The amount of expenses eligible for reimbursement in one calendar
year will not affect the expenses eligible for reimbursement in any other
calendar year.

2



--------------------------------------------------------------------------------



 



     (e) Medical Insurance and Other Benefits. During the term of Executive’s
employment hereunder, Executive will be entitled to participate in applicable
medical, dental and disability insurance plans, life insurance plans, retirement
plans and other employee welfare and benefit plans or programs made available to
the Company’s senior-level executives or its employees generally, in accordance
with the terms of such plans and programs as may be in effect from time to time.
     6. Termination.
          (a) Termination for Cause.
     (1) The Company or UTi Worldwide may at any time terminate Executive’s
employment hereunder for “Cause” pursuant to the provisions of this
Section 6(a). Executive shall be given notice by the Board of Directors of
either the Company or UTi Worldwide of its intention to terminate Executive for
Cause, and such Board shall give Executive an opportunity to address the Board
regarding the grounds on which the proposed termination for Cause is based.
     For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment hereunder upon:
     (A) The breach by Executive of any material provision of this Agreement
(and if such breach is susceptible to cure by Executive, the failure to effect
such cure by Executive within thirty (30) days after written notice of such
breach is given to Executive); or
     (B) Executive’s willful failure to perform or the gross negligence in the
performance of Executive’s material duties hereunder (and if such willful
failure or gross negligence is susceptible to cure by Executive, the failure to
effect such cure by Executive within thirty (30) days after written notice of
such willful failure or gross negligence is given to Executive); or
     (C) Executive’s engagement in an act of dishonesty involving or affecting
the UTi Group or falsification of UTi Group records; or
     (D) Executive’s indictment or conviction for a crime of theft,
embezzlement, fraud, misappropriation of funds or other alleged act of
dishonesty by Executive, or other crime involving moral turpitude; or
     (E) Executive’s engagement in any violation of law relating to Executive’s
employment or violation by Executive of Executive’s duty of loyalty to the UTi
Group.
     (2) If Executive is terminated for Cause pursuant to this Section 6(a), the
Company shall have no further obligation or liability to Executive,

3



--------------------------------------------------------------------------------



 



except that Executive shall be entitled to receive, within thirty (30) days
following Executive’s termination of employment, (i) the portion of Executive’s
salary which has been earned up to the Date of Termination, (ii) compensation
for any accrued and unused vacation up to the Date of Termination,
(iii) reimbursement for business expenses properly incurred up to the Date of
Termination, and (iv) such benefits or payments to which Executive may be
entitled under the terms and conditions of any benefit, equity, incentive or
compensation plan, program, award applicable to Executive and Executive’s
termination or cessation of employment to the extent accrued for the benefit of,
or owing to, Executive as of the Date of Termination (collectively, the “Minimum
Payments”).
     (b) Death.
          (1) Executive’s employment hereunder shall terminate automatically
upon Executive’s death.
          (2) If Executive’s employment is terminated because of Executive’s
death pursuant to this Section 6(b), the Company shall have no further
obligation or liability to Executive, except that Executive shall be entitled to
receive, within thirty (30) days following Executive’s termination of
employment, (i) the Minimum Payments, and (ii) any life insurance proceeds
Executive is otherwise entitled to under any applicable life insurance then in
effect.
     (c) Disability.
          (1) If Executive becomes disabled during Executive’s employment
hereunder, Executive’s employment hereunder shall terminate on the date of the
determination of the disability by the Board of Directors of the Company of such
disability. As used herein, “disability” shall mean any condition that qualifies
as a disability under the Company’s long-term disability plan as in effect on
the date of determination or which renders Executive incapable of performing
substantially all of his managerial and executive services hereunder for one
hundred twenty (120) days or more in the aggregate during any consecutive twelve
(12) months, and which at any time after such one hundred twenty (120) days the
Company’s Board of Directors shall determine continues to render Executive
incapable of performing his managerial and executive services hereunder.
          (2) If Executive’s employment is terminated because of Executive’s
disability pursuant to this Section 6(c), Executive shall be entitled to
receive, within thirty (30) days following Executive’s termination of
employment, (i) the Minimum Payments, and (ii) any benefits to which Executive
is entitled under any applicable long-term disability plan as in effect on the
Date of Termination.
     (d) Termination Other Than for Cause, Death or Disability.

4



--------------------------------------------------------------------------------



 



     (1) The Company or UTi Worldwide shall, for any reason, be entitled to
terminate Executive’s employment hereunder at any time without Cause and other
than on account of Executive’s death or disability pursuant to this
Section 6(d).
     (2) If Executive’s employment is terminated pursuant to this Section 6(d),
Executive shall be entitled to receive (i) the Minimum Payments, and
(ii) severance equal to twelve (12) months of Executive’s then current salary as
set forth in Section 5(a). Subject to Section 6(j) below, such severance shall
be payable in a lump sum within sixty (60) days after Executive’s termination of
employment. Executive shall not be entitled to a bonus for the year during which
such termination occurs. Executive shall be entitled to receive any bonus earned
for the previous year, but which is unpaid as of the Date of Termination.
Executive agrees that it is a condition precedent to the Company’s obligations
to pay the severance payments provided for in subclause (ii) of the first
sentence of this Section 6(d)(2) that Executive execute a general release and
waiver prepared by the Company releasing and forever discharging the Company and
the UTi Group and each and all of their respective owners, stockholders,
predecessors, successors, assigns, agents, directors, officers and other
representatives from any and all claims, charges, complaints, liabilities,
controversies, rights, demands, costs and expenses, and that such general
release become irrevocable within sixty (60) days of Executive’s termination of
employment. Executive agrees that Executive will not assign or transfer, or
purport to assign or transfer, to any person any claim or a portion thereof or
any interest therein that Executive might have against the UTi Group.
(e) Resignation for Good Reason.
     (1) Executive shall be entitled to terminate Executive’s employment
hereunder at any time for Good Reason (as defined below) pursuant to the
provisions of this Section 6(e). For purposes of this Agreement, Executive shall
have “Good Reason” to terminate Executive’s employment hereunder if (i) without
Executive’s consent, (a) the Company or UTi Worldwide substantially reduces
Executive’s duties and responsibilities such that it results in a material
adverse reduction in Executive’s duties, authority or responsibilities and/or
(b) the Company materially breaches any of the material terms of this Agreement;
(ii) Executive gives written notice to the Company of the existence of such
reduction or breach within ten (10) business days of same, and the written
notice specifies the particular acts objected to by Executive; (iii) the Company
and UTi Worldwide fail to cure such reduction and/or material breach within
thirty (30) days after receiving such written notice from Executive; and
(iv) within ten (10) business days following the conclusion of the 30-day period
described in subclause (iii) of this paragraph, Executive delivers a Notice of
Termination to the Company which sets forth a Date of Termination, which date
shall be one (1) month after the date that the Notice of Termination is
delivered by Executive to the Company.

5



--------------------------------------------------------------------------------



 



     (2) If this Agreement is terminated by Executive for Good Reason pursuant
to this Section 6(e), Executive shall be entitled to receive (i) the Minimum
Payments, and (ii) a severance equal to twelve (12) months of Executive’s then
current salary as set forth in Section 5(a). Subject to Section 6(j) below, such
severance shall be payable in a lump sum within sixty (60) days after
Executive’s termination of employment. Executive shall not be entitled to a
bonus for the year during which such termination occurs. Executive shall be
entitled to receive any bonus earned for the previous year, but which is unpaid
as of the Date of Termination. Executive agrees that it is a condition precedent
to the Company’s obligations to pay the severance payments provided for in
subclause (ii) of the first sentence of this Section 6(e)(2) that Executive
execute a general release and waiver prepared by the Company releasing and
forever discharging the Company and the UTi Group and each and all of their
respective owners, stockholders, predecessors, successors, assigns, agents,
directors, officers and other representatives from any and all claims, charges,
complaints, liabilities, controversies, rights, demands, costs and expenses, and
that such general release become irrevocable within sixty (60) days of
Executive’s termination of employment. Executive agrees that Executive will not
assign or transfer, or purport to assign or transfer, to any person any claim or
a portion thereof or any interest therein that Executive might have against the
UTi Group.
(f) Termination of Employment Following a Change of Control.
     (1) Executive shall be entitled to terminate Executive’s employment
hereunder pursuant to the provisions of this Section 6(f) if (i) within one year
following a “Change of Control of UTi Worldwide” (as defined below),
(a) Executive terminates his employment for Good Reason (as defined above), or
(b) the Company terminates Executive’s employment other than for Cause, death or
disability, or (ii) after the one (1) year anniversary of a Change of Control of
UTi Worldwide, Executive is still employed hereunder and Executive gives written
notice to the Company of Executive’s voluntary resignation within the thirty
(30) day period commencing on the one (1) year anniversary of the Change of
Control of UTi Worldwide.
     (2) For purposes of this Agreement, a “Change of Control of UTi Worldwide”
shall be deemed to have occurred if:
          (A) A sale, transfer, or other disposition of all or substantially all
of the assets and properties of UTi Worldwide is closed or consummated;
          (B) Any “person,” “entity” or “group” (within the meaning of
Section 13(d)(3) and 14(d)(2)) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than UTi Worldwide or any majority owned
subsidiary of UTi Worldwide, becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of UTi
Worldwide representing fifty percent (50%) or more of the combined voting power
of UTi

6



--------------------------------------------------------------------------------



 



Worldwide’s then outstanding securities that have the right to vote in the
election of directors generally; provided, however, that the following shall not
constitute a “Change of Control of UTi Worldwide” for purposes of this subclause
(B):
          i. any acquisition directly from UTi Worldwide (excluding any
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of outstanding convertible or exchangeable securities); or
          ii. any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by UTi Worldwide or any entity controlled by UTi
Worldwide;
     (C) During any period of two (2) consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of UTi Worldwide cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period; or
     (D) UTi Worldwide is dissolved or liquidated or a merger, reorganization,
or consolidation involving UTi Worldwide is closed or consummated, other than a
merger, reorganization, or consolidation in which holders of the combined voting
power of UTi Worldwide’s then outstanding securities that have the right to vote
in the election of directors generally immediately prior to such transaction
own, either directly or indirectly, fifty percent (50%) or more of the combined
voting power of the securities entitled to vote in the election of directors
generally of the merged, reorganized or consolidated entity (or its parent
company) immediately following such transaction.
     (3) If Executive’s employment is terminated under the provisions contained
in this Section 6(f), Executive shall be entitled to receive (i) the Minimum
Payments and (ii) severance equal to twenty-four (24) months of Executive’s then
current salary as set forth in Section 5(a). Subject to Section 6(j) below, such
severance shall be payable in a lump sum within sixty (60) days after
Executive’s cessation of employment. Executive agrees that it is a condition
precedent to the Company’s obligations to pay the severance payments provided
for in subclause (ii) of the first sentence of this Section 6(f)(3) that
Executive execute a general release and waiver prepared by the Company releasing
and forever discharging the Company and the UTi Group and each and all of their
respective owners, stockholders, predecessors, successors, assigns, agents,
directors, officers and other representatives from any and all claims, charges,
complaints, liabilities, controversies, rights, demands, costs and expenses, and
that such general release become irrevocable within sixty (60) days of
Executive’s termination of employment. Executive agrees that Executive will not
assign

7



--------------------------------------------------------------------------------



 



or transfer, or purport to assign or transfer, to any person any claim or a
portion thereof or any interest therein that Executive might have against the
UTi Group.
(g) Resignation without Good Reason.
     (1) Executive shall be entitled to terminate Executive’s employment
hereunder without Good Reason at any time on thirty (30) days prior written
notice delivered by Executive to the Company.
     (2) Executive’s employment is terminated by Executive pursuant to this
Section 6(g), the Company shall have no further obligation or liability to
Executive, except that Executive shall be entitled to receive the Minimum
Payments.
     (h) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination pursuant to Section 6(c) above)
shall be communicated by a written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a notice
which (i) indicates the termination provision in this Agreement relied upon, and
(ii) if the termination date is other than the date of receipt of such notice,
specifies the termination date (which date shall not be more than thirty
(30) days after the giving of such notice).
     (i) Date of Termination. “Date of Termination” shall mean the date of
death, the date of the determination of a disability, the date of receipt of the
Notice of Termination or the termination date specified therein, as the case may
be.
     (j) 409A Compliance. Executive is solely responsible and liable for the
satisfaction of any federal, state, province or local taxes that may arise with
respect to this Agreement (including any taxes arising under Section 409A of the
Code, except to the extent otherwise specifically provided in a written
agreement with the Company). Neither the Company nor any of its employees,
officers, directors, or service providers shall have any obligation whatsoever
to pay such taxes, to prevent Executive from incurring them, or to mitigate or
protect Executive from any such tax liabilities. Notwithstanding anything in
this Agreement to the contrary, if any amounts that become due under this
Agreement on account of Executive’s termination of employment constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
payment of such amounts shall not commence until Executive incurs a “separation
from service” within the meaning of Treasury Regulation § 1.409A-1(h). If, at
the time of Executive’s termination of employment under this Agreement,
Executive is a “specified employee” (under Internal Revenue Code Section 409A),
any payments that constitute “nonqualified deferred compensation” within the
meaning of Code Section 409A that become payable to Executive on account of
Executive’s “separation from service” (including any amounts payable pursuant to
the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after Executive’s separation from service (the “409A
Suspension Period”). Within 14 calendar days after the end of

8



--------------------------------------------------------------------------------



 



the 409A Suspension Period, Executive shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period. Thereafter, Executive shall receive any
remaining benefits as if there had not been an earlier delay.
     7. Exclusivity of Payments.
     Upon termination of Executive’s employment hereunder, Executive shall not
be entitled to any severance payments or severance benefits from the Company,
UTi Worldwide or the UTi Group, other than the payments and benefits provided in
Section 6, except for any benefits which may be due to Executive in the normal
course under any employee benefit plan or program of the Company or UTi
Worldwide which provides for benefits after termination of employment in
accordance with the terms of such plan or program. Executive’s right to receive
payments or benefits under this Agreement upon termination of employment will
cease if Executive breaches any provision of Sections 8 or 9 below.
     8. Proprietary Information.
     (a) Definition. Executive hereby acknowledges that Executive possesses and
may make use of, acquire, create, develop or add to certain confidential and/or
proprietary information regarding the UTi Group and their businesses and
affiliates (whether in existence prior to, as of or after the date hereof,
collectively, “Proprietary Information”), which Proprietary Information shall
include, without limitation, all of the following materials and information
(whether or not reduced to writing and whether or not patentable or protected by
copyright): trade secrets, inventions, processes, formulae, programs, technical
data, “know-how,” procedures, manuals, confidential reports and communications,
marketing methods, product sales or cost information, new product ideas or
improvements, customer tailored solutions and other consulting products and
processes, new packaging ideas or improvements, research and development
programs, identities or lists of suppliers, vendors or customers, financial
information and financial projections or any other confidential or proprietary
information relating to the UTi Group and/or its business. The term “Proprietary
Information” shall also include, without limitation, any confidential or
non-public information of suppliers or customers of the UTi Group obtained by
Executive in the course of Executive’s employment or association with the
Company or the UTi Group. The term “Proprietary Information” does not include
any information that (i) at the time of disclosure is generally available to and
known by the public (other than as a result of its disclosure by Executive),
(ii) becomes available to Executive on a lawful, non-confidential basis from a
person other than the UTi Group or its suppliers or customers or its or their
representatives, provided that the source of such information was not known by
Executive to be subject to an obligation of confidentiality to the UTi Group or
otherwise

9



--------------------------------------------------------------------------------



 



disclosed such information to Executive with the reasonable expectation that it
would remain confidential.
     (b) Nondisclosure. During the term of this Agreement and thereafter,
Executive will not, without the prior express written consent of the Board of
Directors of UTi Worldwide, disclose or make any use of any Proprietary
Information except as may be required in the course of the performance of
Executive’s services under this Agreement.
     (c) Agreement Not to Solicit Employees and Customers. To protect the
Proprietary Information and trade secrets of the UTi Group, Executive agrees,
during the term of this Agreement and for a period of two (2) years after
termination of this Agreement, not to, directly or indirectly, either on
Executive’s own behalf or on behalf of any other person or entity, attempt to
persuade, induce or solicit or employ any person who is an employee of the UTi
Group or otherwise encourage such employee to cease or terminate his or her
employment with UTi Group or use or otherwise disclose any Proprietary
Information in any attempt to persuade any customer of the UTi Group to cease to
do business or to reduce the amount of business which any customer of the UTi
Group has customarily done or contemplates doing with the UTi Group.
     (d) Reasonableness. Executive agrees that the covenants and agreements
contained in this Section 8 are reasonable and necessary to protect the
Proprietary Information of the UTi Group and that the covenants and agreements
by Executive contained in this Section 8 shall be in addition to any other
agreements and covenants Executive may have agreed to in any other employee
proprietary information, confidentiality, non-disclosure or other similar
agreement and that this Section 8 shall not be deemed to limit such other
covenants and agreements, all of which shall continue to survive the termination
of this Agreement in accordance with their respective terms. A breach of the
terms and covenants of such other covenants and agreements shall be deemed to be
a breach of the provisions of this Section 8 and this Agreement.
     9. Protection of Property.
     All records, files, manuals, documents, specifications, lists of customers,
forms, materials, supplies, computer programs and other materials furnished to
the Executive by the UTi Group, used on its behalf or generated or obtained
during the course of the performance of the Executive’s services hereunder,
shall at all times remain the property of the Company. Upon termination of
Executive’s employment with the UTi Group, Executive shall immediately deliver
to the UTi Group, or its authorized representative, all such property, including
all copies, remaining in Executive’s possession or control.

10



--------------------------------------------------------------------------------



 



     10. Specific Performance.
     In the event of the breach by Executive of any of the provisions of
Sections 8 or 9, the Company and the UTi Group, in addition to all other rights
and remedies they may have, may apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief to the
extent authorized by law in order to enforce or prevent any violations of the
provisions thereof.
     11. Arbitration.
     The parties hereto acknowledge that it is in their best interests to
facilitate the informal resolution of any disputes arising out of this Agreement
or otherwise by mutual cooperation and without resorting to litigation. As a
result, if either party has a legally recognized claim or dispute arising
hereunder or otherwise, including but not limited to any claim for breach of any
contract or covenant (express or implied), any dispute regarding Executive’s
termination of employment, tort claims, claims for harassment or discrimination
(including, but not limited to, race, sex, religion, national origin, age,
handicap or disability), claims for compensation or benefits (except where a
benefit plan or pension plan or insurance policy specifies a different claims
procedure) and claims for violation of public policy or, any federal, state or
other governmental law, statute, regulation or ordinance (except for claims
involving workers’ compensation benefits), and the parties are unable to reach
agreement among themselves within thirty (30) days, then the parties agree to
submit the dispute to JAMS for binding arbitration in accordance with its
then-current employment rules and applicable law. If the parties are unable to
agree to an arbitrator, JAMS will provide the names of seven potential
arbitrators, giving each party the opportunity to strike three names. The
remaining arbitrator will serve as the arbitration panel. The parties agree that
the arbitration must be initiated within the time period of the statute of
limitations applicable to the claim(s) if the claim(s) had been filed in Court.
Arbitration may be initiated by the aggrieved party by sending written notice of
an intent to arbitrate by registered certified mail to all parties and to JAMS.
The notice must contain a description of the dispute, the amount involved and
the remedies sought. All fees and expenses of the arbitrator will be borne by
the Company. Each party will pay for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs, unless the party prevails on a claim for which attorneys’ fees are
recoverable by statute, in which case the arbitrator may award attorneys’ fees
and costs to the prevailing party.
     12. Representation by Counsel.
     Executive acknowledges that Executive has been given the opportunity to
consult legal counsel and seek such advice and consultation as Executive deems
appropriate or necessary.

11



--------------------------------------------------------------------------------



 



     13. Successors.
     This Agreement is personal to the Executive and is not assignable by the
Executive. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     14. Notice.
     For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, or if sent by
overnight, commercial air courier service, on the second business day after
being delivered to the air courier service, or if mailed, on the fifth day after
being sent by first class, certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

     
If to Executive:
  At Executive’s address as indicated on the
books and records of the Company.

     
If to Company:

  At the Company’s executive headquarters
(with a copy to UTi Worldwide Inc. at its
executive headquarters).

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt thereof.
     15. Section 280G. To the extent that Section 280G and any related
provisions of the Internal Revenue Code of 1986, as amended, are applicable,
Executive’s payments and benefits under this Agreement and all other
arrangements or programs shall not, in the aggregate, exceed the maximum amount
that may be paid to Executive without triggering golden parachute penalties
under Section 280G and related provisions of the Internal Revenue Code of 1986,
as amended, as determined in good faith by the Company’s independent auditors.
If Executive’s benefits must be cut back to avoid triggering such penalties,
Executive’s benefits will be cut back in the priority order Executive designates
or, if Executive fails to promptly designate an order, in the priority order
designated by the Company. Executive and the Company agree to reasonably
cooperate with each other in connection with any administrative or judicial
proceedings concerning the existence or amount of golden parachute penalties on
payments or benefits Executive receives.
     16. Resignation from Positions.
     Upon Executive’s cessation of employment with the Company or UTi Worldwide
for any reason, Executive agrees that Executive shall be deemed to have resigned
as an officer and as a director from every entity and company of the UTi Group

12



--------------------------------------------------------------------------------



 



     on which Executive is then serving as an officer or director, and any other
entity on which Executive is then serving as a director or officer at the
request of the Company or UTi Worldwide, in each case effective as of the date
of cessation of Executive’s employment. Executive hereby grants the corporate
secretary of UTi Worldwide an irrevocable power of attorney to execute on behalf
of Executive such resignations as necessary to carry out the intention of this
paragraph.
     17. Entire Agreement.
     This Agreement, together with the documents referenced herein, contains the
entire agreement of the parties hereto with respect to the subject matter
hereof. It supersedes any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Employee by the
Company, including, without limitation, the Prior Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, written, oral or otherwise, have been made by any party, or anyone
acting on behalf of any party, which are not embodied herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.
     18. Amendment; Waiver; Governing Law.
     No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and by such officer of the Company as may be specifically
designated by the Company’s Board of Directors. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
California or if Executive is not employed in California, the jurisdiction where
Executive is employed by the Company.
     19. Validity.
     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     20. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.

13



--------------------------------------------------------------------------------



 



     21. Survivability.
     The provisions in Sections 8, 9, 10, 11 and 15 of this Agreement shall
survive any termination of this Agreement.
     22. Withholding of Taxes; Tax Reporting.
     The Company may withhold from any amounts payable under this Agreement all
such taxes, and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amounts payable under this Agreement, as may, in its reasonable judgment, be
required by law.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          “Company” UTi Services Inc.,
a California corporation
      By:   /s/ Lance D'Amico         Name:   Lance D'Amico        Title:   SUP,
Enterprise Support Service     

                                  “Executive”  /s/ Roger I. MacFarlane      
Roger I. MacFarlane            

GUARANTEE
     In order to induce Executive to enter into the foregoing Second Amended and
Restated Employment Agreement, UTi Worldwide Inc. hereby unconditionally and
irrevocably guarantees to Executive and Executive’s estate and legal
representatives that it will cause the Company named in the Second Amended and
Restated Employment Agreement to perform each and all of its obligations under
the Second Amended and Restated Employment Agreement in strict accordance with
the terms thereof. This guarantee of performance is a principal obligation of
the undersigned and shall continue in full force and effect notwithstanding any
amendments or modifications to the Second Amended and Restated Employment
Agreement.

            UTi Worldwide Inc.,
a BVI Company
      By:   /s/ Lance D'Amico         Name:   Lance D'Amico        Title:   SUP,
Enterprise Support Service     

15